Exhibit 10.2

 

EXECUTION VERSION

 

BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of June 18,
2018 (the “Execution Date”) by and between Biohaven Pharmaceutical Holding
Company Ltd., a business company organized under the laws of the British Virgin
Islands (the “Company”), and RPI Finance Trust, a Delaware statutory trust (the
“Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor have entered into that certain Funding
Agreement by and between the Company and the Investor of even date herewith (the
“Funding Agreement”);

 

WHEREAS, pursuant to terms set forth in this Agreement, the Company desires to
sell to the Investor, and the Investor desires to purchase from the Company,
shares of the Company’s common stock, no par value per share (the “Common
Stock”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1

 

Purchase and Sale of Shares

 

1.1                                                       Sale of Shares. 
Subject to the terms and conditions hereof and of the Funding Agreement, the
Company will issue and sell to the Investor, and the Investor will purchase from
the Company, at the Closing (as defined below), One Million One Hundred and
Eleven Thousand and One Hundred and Eleven (1,111,111) shares of Common Stock
(the “Shares”).

 

1.2                                                       Closing. The purchase
and sale of the Shares shall take place remotely via the exchange of documents
and signatures (the “Closing”) on the first business day following the
satisfaction or waiver of the conditions set forth in Section 4 and Section 5
(other than those conditions that by their nature are to be satisfied at or
immediately prior to the Closing, but subject to the satisfaction or waiver of
those conditions) or at such other date, time and place as the Company and the
Investor may agree in writing (the “Closing Date”).  At the Closing, the Company
will deliver or cause to be delivered to the Investor a copy of the irrevocable
instructions to the Company’s transfer agent instructing such transfer agent to
issue the Shares into book entry to the Investor and, concurrently, the Investor
shall pay to the Company a cash amount equal to Fifty Million Dollars
($50,000,000.00), by wire transfer of immediately available funds in accordance
with the Company’s instructions.

 

--------------------------------------------------------------------------------


 

SECTION 2

 

Representations and Warranties of the Company

 

Except as set forth on the Schedule of Exceptions attached hereto as Exhibit A,
the Company hereby represents and warrants the following as of the Execution
Date:

 

2.1                                                       Organization and Good
Standing and Qualifications. The Company is a business company duly organized,
validly existing and in good standing under the laws of the British Virgin
Islands and has all requisite power and authority to own, lease, operate and
occupy its properties and to carry on its business as now being conducted.
Except as set forth on the Schedule of Exceptions, the Company does not own more
than 50% of the outstanding capital stock of or control any other business
entity. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted or property owned or leased by it makes such qualification
necessary, other than those in which the failure so to qualify or be in good
standing would not have a Material Adverse Effect. For purposes of this
Agreement, “Material Adverse Effect” shall mean any event or condition that
would reasonably be likely to have a material adverse effect on the business,
operations, properties, or financial condition of the Company and its
consolidated subsidiaries, taken as a whole, or adversely affect in any material
respect the ability of the Company to perform its obligations, or Investor’s
rights, under the Funding Agreement; provided, that none of the following shall
constitute a “Material Adverse Effect”: the effects of conditions or events that
are generally applicable to the capital, financial, banking or currency markets
and the biotechnology industry, and changes in the market price of the Common
Stock.

 

2.2                                                       Authorization. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement; (ii) the execution and delivery of
this Agreement by the Company, the consummation by the Company of the
transactions contemplated hereby and thereby and the issuance, sale and delivery
of the Shares have been duly authorized by all necessary corporate action, and
no further consent or authorization of the Company, its Board of Directors or
its shareholders is required; and (iii)  the Agreement has been duly executed
and delivered and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, securities, insolvency,
or similar laws relating to, or affecting generally the enforcement of,
creditors’ rights and remedies, or indemnification or by other equitable
principles of general application.

 

2.3                                                       Valid Issuance of
Shares. The issuance of the Shares has been duly authorized by all requisite
corporate action.  When the Shares are issued, sold and delivered in accordance
with the terms of this Agreement for the consideration expressed herein, the
Shares will be duly and validly issued and outstanding, fully paid, and
nonassessable, and will be free of all liens and restrictions on transfer other
than restrictions on transfer under applicable state and federal securities laws
and the Investor shall be entitled to all rights accorded to a holder of shares
of Common Stock.  The Company has reserved a sufficient number of shares of
Common Stock for issuance to the Investor in accordance with the Company’s
obligations under this Agreement.

 

--------------------------------------------------------------------------------


 

2.4                                                       No Conflict.  The
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
(i) contravene or conflict with the Memorandum and Articles of Association of
the Company, (ii) contravene or conflict with or violate any federal, state,
local or foreign statute, rule, regulation, judgment, order, writ or decree
binding upon or applicable to the Company, (iii) contravene or conflict with or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material contract or other
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation binding upon or applicable to the
Company, or (iv) create or impose a lien, charge or encumbrance on any property
of the Company under any agreement or other commitment to which the Company is a
party or by which the Company is bound, in the case of each of clauses (iii) and
(iv), which would have a Material Adverse Effect.

 

2.5                                                       Consents.  Except for
the consents that have been obtained on or prior to the Closing or filings
required to be made by the Company with federal or state securities commissions
or the New York Stock Exchange (“NYSE”), no consent, approval, license, order,
authorization, registration, declaration or filing with or of any governmental
entity or other person is required to be done or obtained by the Company in
connection with (i) the execution and delivery by the Company of this Agreement,
(ii) the performance by the Company of its obligations under this Agreement,
(iii) the consummation by the Company of any of the transactions contemplated by
this Agreement, including the issuance and sale of the Shares in accordance with
the terms hereof.

 

2.6                                                       Compliance.  The
Company is not, and the execution and delivery of this Agreement and the
consummation of the transactions contemplated herewith will not cause the
Company to be (i) in violation or default of any provision of any instrument,
mortgage, deed of trust, loan, contract, commitment filed with the Commission
Documents (as defined below), (ii) in violation of any provision of any
judgment, decree, order or obligation to which it is a party or by which it or
any of its properties or assets are bound, or (iii) in violation of any federal,
state or, to its knowledge, local statute, rule or governmental regulation, in
the case of each of clauses (i), (ii) and (iii), which would have a Material
Adverse Effect.

 

2.7                                                       Capitalization.  As of
May 10, 2018 (the “Reference Date”), a total of 38,885,168 shares of Common
Stock were issued and outstanding, increased thereafter solely as set forth in
the next sentence.  Other than in the ordinary course of business, the Company
has not issued any capital stock since the Reference Date other than pursuant to
(i) employee benefit plans disclosed in the Commission Documents, and (ii) the
exercise or conversion of outstanding warrants, options or other securities
disclosed in the Commission Documents.  The outstanding shares of capital stock
of the Company have been duly and validly issued and are fully paid and
nonassessable, were not issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities, and, for those shares issued
until the Closing, have been issued in compliance with all federal and state
securities laws, in each case except as would not reasonably be expected to have
a Material Adverse Effect. Except as set forth in the Commission Documents,
there are no outstanding rights (including, without limitation, preemptive
rights), warrants or options to acquire, or instruments convertible into or
exchangeable for, any unissued shares of capital stock or other equity interest
in the Company, or any contract, commitment, agreement, understanding or

 

--------------------------------------------------------------------------------


 

arrangement of any kind to which the Company is a party and relating to the
issuance or sale of any capital stock of the Company, any such convertible or
exchangeable securities or any such rights, warrants or options. Without
limiting the foregoing, no preemptive right, co-sale right, right of first
refusal, registration right, or other similar right exists with respect to the
Shares or the issuance and sale thereof. There are no shareholder agreements,
voting agreements or other similar agreements with respect to the voting of the
Shares to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s shareholders.

 

2.8                                                       Commission Documents,
Financial Statements. The Company’s Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and since May 1, 2017, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the Exchange
Act, including material filed pursuant to Section 13(a) or 15(d) of the Exchange
Act (all of the foregoing, including filings incorporated by reference therein,
being referred to herein as the “Commission Documents”).  The Company’s Common
Stock is currently listed or quoted on the NYSE. The Company is not in violation
of the listing requirements of the NYSE and has no knowledge of any facts that
would reasonably lead to delisting or suspension of its common stock from the
NYSE in the foreseeable future. As of its date, each Commission Document filed
since May 1, 2017, complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission promulgated
thereunder applicable to such document, and, as of its date, after giving effect
to the information disclosed and incorporated by reference therein, no such
Commission Document since May 1, 2017, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates, the financial statements of the Company included in the Commission
Documents filed with the Commission since May 1, 2017, complied as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the Commission or other applicable
rules and regulations with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

2.9                                                       Internal Controls and
Procedures. The Company maintains disclosure controls and procedures as such
terms are defined in, and required by, Rule 13a-15 and Rule 15d-15 under the
Exchange Act. Except as disclosed in the Commission Documents, such disclosure
controls and procedures are effective as of the latest date of management’s
evaluation of such disclosure controls and procedures as set forth in the
Commission Documents to ensure that all material information required to be
disclosed by the Company in the reports that it files or furnishes under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the Commission. Except as disclosed
in the Commission Documents, the Company maintains a system of internal controls
over financial reporting sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific

 

--------------------------------------------------------------------------------


 

authorizations; and (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP.

 

2.10                                                Material Adverse Change.
Except as disclosed in the Commission Documents, since March 31, 2018, no event
or series of events has or have occurred that would, individually or in the
aggregate, have a Material Adverse Effect.

 

2.11                                                No Undisclosed Liabilities.
To the Company’s knowledge, the Company and its consolidated subsidiaries, taken
as a whole, do not have any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) that would be required to be disclosed on a balance sheet of the
Company and its consolidated subsidiaries (including the notes thereto) in
conformity with GAAP and are not disclosed in the Commission Documents, other
than those incurred in the ordinary course of the Company’s or its subsidiaries’
respective businesses since March 31, 2018.

 

2.12                                                No Undisclosed Events or
Circumstances. Except for the transactions contemplated by this Agreement and
the Funding Agreement, no event or circumstance has occurred or exists with
respect to the Company, its subsidiaries, or their respective businesses,
properties, operations or financial condition, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed and which,
individually or in the aggregate, would have a Material Adverse Effect.

 

2.13                                                Actions Pending. There is no
action, suit, claim, investigation or proceeding pending or, to the knowledge of
the Company, threatened against the Company or any subsidiary which questions
the validity of this Agreement or the transactions contemplated hereby or any
action taken or to be taken pursuant hereto. Except as set forth in the
Commission Documents, there is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of the Company, threatened, against or
involving the Company, any subsidiary, or any of their respective properties or
assets that could be reasonably expected to have a Material Adverse Effect.
Except as set forth in the Commission Documents, no judgment, order, writ,
injunction or decree or award has been issued by or, to the knowledge of the
Company, requested of any court, arbitrator or governmental agency which could
be reasonably expected to result in a Material Adverse Effect.

 

2.14                                                Compliance with Law. The
businesses of the Company and its subsidiaries have been and are presently being
conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except as would not
reasonably be expected to cause a Material Adverse Effect. The Company and each
of its subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it, except for such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, the failure to possess which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

2.15                                                Exemption from Registration,
Valid Issuance. Subject to, and in reliance on, the representations, warranties
and covenants made herein by the Investor, the issuance and sale of the Shares
in accordance with the terms and on the bases of the representations and
warranties set forth in this Agreement, may be issued and sold without
registration under the Securities Act of 1933, as

 

--------------------------------------------------------------------------------


 

amended (the “Securities Act”), pursuant to Section 4(a)(2) thereof. The sale
and issuance of the Shares pursuant to, and the Company’s performance of its
obligations under, this Agreement will not (i) result in the creation or
imposition of any liens, charges, claims or other encumbrances upon the Shares
or any of the assets of the Company, or (ii) entitle the holders of any
outstanding shares of capital stock of the Company to preemptive or other rights
to subscribe to or acquire the Shares or other securities of the Company.

 

2.16                                                Transfer Taxes.  All stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Shares to be sold to Investor
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with.

 

2.17                                                Investment Company.  The
Company is not and, after giving effect to the offering and sale of the Shares,
will not be an “investment company” as defined in the Investment Company Act of
1940, as amended.

 

2.18                                                Brokers.  Except as
expressly set forth in this Agreement or the Funding Agreement, no brokers,
finders or financial advisory fees or commissions will be payable by the Company
or any of its subsidiaries in respect of the transactions contemplated by this
Agreement or the Funding Agreement.

 

SECTION 3

 

Representations and Warranties of the Investor

 

The Investor hereby represents and warrants the following as of the Execution
Date:

 

3.1                                                       Experience.  The
Investor is experienced in evaluating companies such as the Company, has such
knowledge and experience in financial and business matters that the Investor is
capable of evaluating the merits and risks of the Investor’s prospective
investment in the Company, and has the ability to bear the economic risks of the
investment.

 

3.2                                                       Investment.  The
Investor is acquiring the Shares for investment for the Investor’s own account
and not with the view to, or for resale in connection with, any distribution
thereof.  The Investor understands that the Shares have not been and will not be
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent as expressed herein.  The
Investor further represents that it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to any of the Shares.

 

3.3                                                       Rule 144. The Investor
acknowledges that the Shares must be held indefinitely unless subsequently
registered under the Securities Act or an exemption from such registration is
available.  The Investor is aware of the provisions of Rule 144 promulgated
under the Securities Act which permit limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions.  In
connection therewith, the Investor acknowledges that the Company will make a
notation on its stock books regarding the restrictions on transfers set forth in
this Section 3, subject

 

--------------------------------------------------------------------------------


 

to Section 6.2, and will transfer the Shares on the books of the Company only to
the extent not inconsistent herewith and therewith.

 

3.4                                                       Access to Information.
The Investor has received and reviewed information about the Company and has had
an opportunity to discuss the Company’s business, management and financial
affairs with its management and to review the Company’s facilities.  The
Investor has had a full opportunity to ask questions of and receive answers from
the Company, or any person or persons acting on behalf of the Company,
concerning the terms and conditions of an investment in the Shares.  The
Investor is not relying upon, and has not relied upon, any statement,
representation or warranty made by any person, except for the statements,
representations and warranties contained in this Agreement and the Funding
Agreement.

 

3.5                                                       Authorization. This
Agreement when executed and delivered by the Investor will constitute a valid
and legally binding obligation of the Investor, enforceable in accordance with
its terms, subject to:  (i) judicial principles respecting election of remedies
or limiting the availability of specific performance, injunctive relief, and
other equitable remedies; and (ii) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors’ rights.

 

3.6                                                       Investor Status.  The
Investor acknowledges that it is either (i) an institutional “accredited
investor” as defined in Rule 501(a) of Regulation D of the Securities Act (an
“Institutional Accredited Investor”) or (ii) a “qualified institutional buyer”
as defined in Rule 144A of the Securities Act, as indicated on Schedule A
hereto, and the Investor shall submit to the Company such further assurances of
such status as may be reasonably requested by the Company.

 

3.7                                                       No Inducement.  The
Investor was not induced to participate in the offer and sale of the Shares by
the filing of any registration statement in connection with any public offering
of the Company’s securities, and the Investor’s decision to purchase the Shares
hereunder was not influenced by the information contained in any such
registration statement.

 

3.8                                                       No Conflicts. The
execution, delivery and performance by the Investor of this Agreement do not and
will not (i) contravene or conflict with the organizational documents of the
Investor, (ii) contravene or conflict with or constitute a default under any
material provision of any law binding upon or applicable to the Investor or
(iii) contravene or conflict with or constitute a default under any material
contract or other material agreement, judgment, order, writ, injunction,
citation, award or decree binding upon or applicable to the Investor.

 

3.9                                                       Consent. No consent,
approval, license, order, authorization, registration, declaration or filing
with or of any governmental entity or other person is required to be done or
obtained by the Investor in connection with (i) the execution and delivery by
the Investor of this Agreement, (ii) the performance by the Investor of its
obligations under this Agreement or (iii) the consummation by the Investor of
any of the transactions contemplated by this Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 4

 

Conditions to Investor’s Obligations at Closing

 

The obligations of the Investor under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, any of
which may be waived in writing by the Investor (except to the extent not
permitted by law):

 

4.1                                                       No Injunction, etc. 
No preliminary or permanent injunction or other binding order, decree or ruling
issued by a court or governmental agency shall be in effect which shall have the
effect of preventing the consummation of the transactions contemplated by this
Agreement.  No action or claim shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would be reasonably likely to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) have the effect of making illegal
the purchase of, or payment for, any of the Shares by the Investor.

 

4.2                                                       Representations and
Warranties.  The representations and warranties of the Company contained in
Section 2 shall have been true and correct in all material respects (except for
such representations and warranties that are qualified by “materiality” or
“Material Adverse Effect” which shall be true and correct in all respects) on
and as of the Closing with the same effect as though such representations and
warranties had been made on and as of the Closing.

 

4.3                                                       Performance.  The
Company shall have performed and complied with all covenants, agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.

 

4.4                                                       Compliance
Certificate.  A duly authorized officer of the Company shall deliver to the
Investor at the Closing a certificate stating that the conditions specified in
Sections 4.2 and 4.3 have been fulfilled and certifying and attaching the
Company’s Memorandum and Articles of Association and authorizing Board of
Directors resolutions with respect to this Agreement, the Funding Agreement and
the transactions contemplated hereby and thereby.

 

4.5                                                       Securities Laws.  The
offer and sale of the Shares to the Investor pursuant to this Agreement shall be
exempt from the registration requirements of the Securities Act and the
registration and/or qualification requirements of all applicable state
securities laws.

 

4.6                                                       Authorizations.  All
authorizations, approvals or permits, if any, of any governmental authority or
regulatory body that are required in connection with the lawful issuance and
sale of the Shares pursuant to this Agreement shall have been duly obtained and
shall be effective on and as of the Closing.

 

4.7                                                       Legal Opinion.  The
Investor shall have received legal opinions from counsel to the Company, dated
as of the Closing Date and substantially in the forms attached hereto as
Exhibit B and Exhibit C, respectively.

 

--------------------------------------------------------------------------------


 

4.8                                                       Purchase of Revenue
Participation Right.  The transactions under the Funding Agreement shall have
been closed.

 

4.9                                                       NYSE Listing.  The
Supplemental Listing Application shall have been approved by the NYSE.

 

SECTION 5

 

Conditions to the Company’s Obligations at Closing

 

The obligations of the Company to the Investor under this Agreement are subject
to the fulfillment on or before the Closing of each of the following conditions
by the Investor:

 

5.1                                                       Representations and
Warranties. The representations and warranties of the Investor contained in
Section 3 shall be true and correct in all material respects (except for such
representations and warranties that are qualified by materiality which shall be
true and correct in all respects) on and as of the Closing with the same effect
as though such representations and warranties had been made on and as of the
Closing.

 

5.2                                                       Securities Law
Compliance.  The offer and sale of the Shares to the Investor pursuant to this
Agreement shall be exempt from the registration requirements of the Securities
Act and the registration and/or qualification requirements of all applicable
state securities laws.

 

5.3                                                       Authorization.  All
authorizations, approvals or permits, if any, of any governmental authority or
regulatory body that are required in connection with the lawful issuance and
sale of the Shares pursuant to this Agreement shall have been duly obtained and
shall be effective on and as of the Closing.

 

5.4                                                       Purchase of Revenue
Participation Right.  The transactions under the Funding Agreement shall have
been closed.

 

5.5                                                       Legal Opinion.  The
Company shall have received a legal opinion from counsel to the Investor, dated
as of the Closing Date and substantially in the form attached hereto as
Exhibit D.

 

5.6                                                       NYSE Listing.  The
Supplemental Listing Application shall have been approved by the NYSE.

 

SECTION 6

 

Resales; Covenants

 

6.1                                                       Rule 144 Reporting. 
With a view to making available to the Investor the benefits of certain
rules and regulations of the Commission which may permit the sale of the Shares
to the public without registration and, in each case, for so long as the
Investor holds Shares that are not freely transferable without restriction under
the Securities Act (including the current public

 

--------------------------------------------------------------------------------


 

information requirement under Rule 144), the Company agrees to use commercially
reasonable efforts to:

 

(a)                                                         Make and keep public
information available, as those terms are understood and defined in Rule 144
promulgated under the Securities Act;

 

(b)                                                         File with the
Commission in a timely manner all reports and other documents required of the
Company under the Exchange Act; and

 

(c)                                                          Furnish the
Investor forthwith upon request (i) a written statement by the Company as to its
compliance with the public information requirements of said Rule 144, (ii) a
copy of the most recent annual or quarterly report of the Company, and
(iii) such other reports and documents as may be reasonably requested in
availing the Investor of any rule or regulation of the Commission permitting the
sale of any such securities without registration.

 

6.2                                                       Restrictive Legend. 
The Investor agrees to the imprinting, so long as is required by this Section 6,
of a restrictive legend in substantially the following form:

 

“THE SECURITIES EVIDENCED OR CONSTITUTED HEREBY HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND
MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT
REGISTRATION UNDER THE ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR
(ii) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO SECURITIES AND EXCHANGE
COMMISSION RULE 144.”

 

The legend set forth in this Section 6.2 and the related notation in the
Company’s register of members shall be removed and the Company shall issue a
certificate without such legend or any other legend to the holder of the Shares
or issue to such holder by electronic delivery at the applicable balance account
at The Depository Trust Company, if (i) the Shares are registered for resale
under the Securities Act, (ii) the Shares are sold or transferred in compliance
with to Rule 144 and the Company has received such customary certifications and
other information as it shall have reasonably requested to demonstrate
compliance of such transfer or sale with Rule 144, or (iii) the Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144. 
Following Rule 144 becoming available for the resale of Shares, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144, the Company shall (at the Company’s
expense), upon the written request of Investor, cause its counsel to issue to
the Company’s transfer agent a legal opinion authorizing the issuance of a
certificate representing the Shares without any restrictive or other legends, if
requested by such transfer agent.

 

6.3                                                       Listing.  Promptly
following the date hereof, the Company shall prepare and submit to the NYSE a
listing application covering the Shares, together with all other documents
required by the NYSE to be submitted in support thereof (the “Supplemental
Listing Application”).

 

--------------------------------------------------------------------------------


 

6.4                                                       Further Assurances. 
Each of the Investor and the Company shall execute such further documents and
shall take, or shall cause to be taken, such further actions as may be
reasonably required to carry out the provisions of this Agreement and give
effect to the transactions contemplated hereby.

 

SECTION 7

 

Indemnification

 

7.1                               Each party (an “Indemnifying Party”) hereby
indemnifies and holds harmless the other party, such other party’s respective
officers, directors, employees, consultants, representatives and advisers, and
any and all Affiliates (as defined in the Funding Agreement) of the foregoing
(each of the foregoing, an “Indemnified Party”) from and against all losses,
liabilities, costs, damages and expense (including reasonable legal fees and
expenses) (collectively, “Losses”) suffered or incurred by any such Indemnified
Party to the extent arising from, connected with or related to (i) breach of any
representation or warranty of such Indemnifying Party in this Agreement; and
(ii) breach of any covenant or undertaking of any Indemnifying Party in this
Agreement.  If an event or omission (including, without limitation, any claim
asserted or action or proceeding commenced by a third party) occurs which an
Indemnified Party asserts to be an indemnifiable event pursuant to this
Section 7, the Indemnified Party will provide written notice to the Indemnifying
Party, setting forth the nature of the claim and the basis for indemnification
under this Agreement.  The Indemnified Party will give such written notice to
the Indemnifying Party immediately after it becomes aware of the existence of
any such event or occurrence.  Such notice will be a condition precedent to any
obligation of the Indemnifying Party to act under this Agreement but will not
relieve it of its obligations under the indemnity except to the extent that the
failure to provide prompt notice as provided in this Agreement prejudices the
Indemnifying Party with respect to the transactions contemplated by this
Agreement and to the defense of the liability.  In case any such action is
brought by a third party against any Indemnified Party and it notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party will be
entitled to participate therein and, to the extent that it wishes, to assume the
defense and settlement thereof with counsel reasonably selected by it and, after
notice from the Indemnifying Party to the Indemnified Party of such election so
to assume the defense and settlement thereof, the Indemnifying Party will not be
liable to the Indemnified Party for any legal expenses of other counsel or any
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, provided, however, that an Indemnified Party shall
have the right to employ separate counsel at the expense of the Indemnifying
Party if (i) the employment thereof has been specifically authorized in writing
by the Indemnifying Party; or (ii) representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicts of interests
between such parties (which such judgment shall be made by the Indemnified Party
in good faith after consultation with counsel).  The Indemnified Party agrees to
cooperate fully with (and to provide all relevant documents and records and make
all relevant personnel available to) the Indemnifying Party and its counsel, as
reasonably requested, in the defense of any such asserted claim at no additional
cost to the Indemnifying Party.  No Indemnifying Party will consent to the entry
of any judgment or enter into any settlement with respect to any such asserted
claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld or delayed, (a) if such judgment or settlement does not
include as an

 

--------------------------------------------------------------------------------


 

unconditional term thereof the giving by each claimant or plaintiff to each
Indemnified Party of a release from all liability in respect to such claim or
(b) if, as a result of such consent or settlement, injunctive or other equitable
relief would be imposed against the Indemnified Party or such judgment or
settlement could materially and adversely affect the business, operations or
assets of the Indemnified Party.  No Indemnified Party will consent to the entry
of any judgment or enter into any settlement with respect to any such asserted
claim without the prior written consent of the Indemnifying Party, not to be
unreasonably withheld or delayed.  If an Indemnifying Party makes a payment with
respect to any claim under the representations or warranties set forth herein
and the Indemnified Party subsequently receives from a third party or under the
terms of any insurance policy a sum in respect of the same claim, the receiving
party will repay to the other party such amount that is equal to the sum
subsequently received.

 

7.2                               Limitations on Liability.  No party hereto
shall be liable for any punitive or special damages under this Section 7 (and no
claim for indemnification hereunder shall be asserted) as a result of any breach
or violation of any covenant or agreement of such party (including under this
Section 7) in or pursuant to this Agreement.

 

7.3                               Exclusive Remedy. The rights of the parties
hereto pursuant to (and subject to the conditions of) this Section 7 shall be
the sole and exclusive remedy of the parties hereto and their respective
Affiliates with respect to any Losses (whether based in contract, tort or
otherwise) resulting from or relating to any breach of the representations,
warranties covenants and agreements made under this Agreement or any
certificate, document or instrument delivered hereunder, and each party hereto
hereby waives, to the fullest extent permitted under applicable law, and agrees
not to assert after Closing, any other claim or action in respect of any such
breach. Notwithstanding the foregoing, claims for common law fraud shall not be
waived or limited in any way by this Section 7.

 

SECTION 8

 

Miscellaneous

 

8.1                                                       Governing Law.  This
Agreement shall be governed in all respects by the laws of the State of New York
as applied to agreements entered into and performed entirely in the State of New
York by residents thereof.

 

8.2                                                       Survival.  The
representations, warranties, covenants and agreements made herein shall survive
any investigation made by the Investor and the Closing until the expiration of
the applicable statute of limitations.

 

8.3                                                       Successors, Assigns. 
Except as otherwise provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.  This Agreement may not be assigned by
either party without the prior written consent of the other; except that either
party may assign this Agreement to an Affiliate of such party or to any third
party that acquires all or substantially all of such party’s business, whether
by merger, sale of assets or otherwise.

 

--------------------------------------------------------------------------------


 

8.4                                                       Notices.  All notices
and other communications required or permitted hereunder shall be in writing and
shall be sent by facsimile (receipt confirmed) or mailed by registered or
certified mail, postage prepaid, return receipt requested, or otherwise
delivered by hand or by messenger, addressed

 

if to the Investor, at the following address:

 

RPI Finance Trust

c/o RP Management, LLC

110 East 59th St, 33rd Floor

New York, NY 10022

Attention:  George Lloyd
Telephone:  (212) 883-2280
E-mail: glloyd@royaltypharma.com
Facsimile:  (212) 883-2260

 

with a copy to:

 

Goodwin Procter LLP
100 Northern Avenue
Boston, Massachusetts 02210
Attention:  Arthur McGivern

Telephone: 617-570-1971

Facsimile:  (617) 523-1231

E-mail: AMcGivern@goodwinlaw.com

 

if to the Company, at the following address:

 

Biohaven Pharmaceutical Holding Company Ltd.

234 Church Street, Suite 304

New Haven, Connecticut 06510

Attention:                                         Vlad Coric

Facsimile:                                         203-244-4239

E-mail:                                                       
vlad.coric@biohavenpharma.com

 

with a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:                                         Krishna Veeraraghavan and
Scott Crofton

Facsimile:                                         (212) 291-9519 / (212)
291-9386

E-mail:                                                       
veeraraghavank@sullcrom.com / croftons@sullcrom.com

 

or at such other address as one party shall have furnished to the other party in
writing.  All notices and communications under this Agreement shall be deemed to
have been duly given (i) when delivered by hand, if personally delivered,
(ii) when received by a recipient, if sent by email,

 

--------------------------------------------------------------------------------


 

(iii) when sent, if sent by facsimile, with an acknowledgement of sending being
produced by the sending facsimile machine or (iv) one business day following
sending within the United States by overnight delivery via commercial one-day
overnight courier service.

 

8.5                                                       Expenses.  Each of the
Company and the Investor shall bear its own expenses and legal fees incurred on
its behalf with respect to this Agreement and the transactions contemplated
hereby.

 

8.6                                                       Finder’s Fees.  Each
of the Company and the Investor shall indemnify and hold the other harmless from
any liability for any commission or compensation in the nature of a finder’s
fee, placement fee or underwriter’s discount (including the costs, expenses and
legal fees of defending against such liability) for which the Company or the
Investor, or any of its respective partners, employees, or representatives, as
the case may be, is responsible.

 

8.7                                                       Counterparts.  This
Agreement may be executed in counterparts, each of which shall be enforceable
against the party actually executing the counterpart, and all of which together
shall constitute one instrument.

 

8.8                                                       Severability.  In the
event that any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision; provided that no
such severability shall be effective if it materially changes the economic
benefit of this Agreement to any party.

 

8.9                                                       Entire Agreement. This
Agreement and the Funding Agreement, including the exhibits and schedules
attached hereto and thereto, constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof.  No
party shall be liable or bound to any other party in any manner with regard to
the subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein or therein.

 

8.10                                                Waiver.  The failure of
either party to assert a right hereunder or to insist upon compliance with any
term or condition of this Agreement shall not constitute a waiver of that right
or excuse a similar subsequent failure to perform any such term or condition by
the other party.  None of the terms, covenants and conditions of this Agreement
can be waived except by the written consent of the party waiving compliance.

 

8.11                                                Trustee Capacity of
Wilmington Trust Company.  Notwithstanding anything contained herein to the
contrary, it is expressly understood and agreed by the parties hereto that
(i) this Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely in its trustee capacity, in the exercise
of the powers and authority conferred and vested in it under the trust deed of
the Investor, (ii) each of the representations, undertakings and agreements
herein made on the part of the Investor is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust Company but is
made and intended for the purpose of binding only the Investor and (iii) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Investor or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Investor under this Agreement or any related documents

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first set forth above.

 

 

BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.

 

 

 

 

 

 

 

By:

/s/ Vlad Coric

 

 

Name: Vlad Coric, M.D.

 

 

Title:   Chief Executive Officer

 

 

 

 

 

 

 

RPI FINANCE TRUST

 

 

 

 

By:

Wilmington Trust Company, not in its individual capacity but solely in its
capacity as owner trustee

 

 

 

 

 

 

 

By:

/s/ Beverly D. Capers

 

 

Name: Beverly D. Capers

 

 

Title:   Assistant Vice President

 

--------------------------------------------------------------------------------


 

Schedule A

 

The Investor is an institutional “accredited investor” as defined in
Rule 501(a) of Regulation D of the Securities Act.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule of Exceptions

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Opinion of Sullivan & Cromwell LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Opinion of Maples and Calder

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Opinion of Goodwin Procter LLP

 

--------------------------------------------------------------------------------